Citation Nr: 1819144	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO. 09-48 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and service-connected bilateral metatarsalgia associated with bilateral pes planus with plantar fasciitis.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, and had National Guard service from September 1987 to March 1990 with periods of active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in February 2015. A transcript of the hearing was prepared and associated with the claims file. The VLJ who presided over the February 2015 hearing is no longer available. The Veteran was given an opportunity to request a new hearing before another VLJ pursuant to 38 C.F.R. § 20.707. The Veteran was informed that if no response was received within 30 days from the date of the January 2018 notice letter, the Board would assume he did not want another hearing and would proceed with review. VA has not received a response from the Veteran, and, as such, assumes the Veteran does not request another hearing.

Concerning the Veteran's claim for service connection for depression and anxiety, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) noted the Board should consider alternative current disorders within the scope of the filed claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board finds that Clemons is applicable here. Here, the statement of the case (SOC) and supplemental statements of the case (SSOCs) have variably referred to the claim as "depression/anxieties" and "a psychiatric disorder, to include depression and anxiety." In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, as reflected on the title page.

In March 2017, the Board remanded the Veteran's issues for additional development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran's low back disability is not incurred in or otherwise related to service. The Veteran's low back disability is not proximately due to or aggravated by service-connected bilateral pes planus with plantar fasciitis or service-connected bilateral metatarsalgia associated with bilateral pes planus with plantar fasciitis. The Veteran's low back disability was not chronic in service, was not continuous since service, and was not manifested to a compensable degree within one year of service.

2. The Veteran's acquired psychiatric disorder, to include PTSD, depression, and anxiety, was not incurred in or otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and service-connected bilateral metatarsalgia associated with bilateral pes planus with plantar fasciitis, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.102. 3.303, 3.307, 3.309, 3.310, 3.655 (2017).

2. The criteria for entitlement to service connection for acquired psychiatric disorder, to include PTSD, depression, and anxiety, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.102. 3.303, 3.310, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

As to the duty to assist, the Veteran's representative contends that they are unable to ascertain the position and/or title of the individual that authored the May 2017 and August 2017 VA opinions, or the category of medical professional of the author. The representative also contends that the medical opinions should have been referred to an expert physician, such as an orthopedist, because the Veteran's claimed disability is of the back and thus is joint related.

"In the case of competent medical evidence, [...] VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)) "It is presumed that VA followed a regular process that ordinarily results in the selection of a competent medical professional. Id. ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.")." Wise v. Shinseki, 26 Vet. App. 517, 525, (2014). Additionally, 38 C.F.R. § 3.159(a)(1) states that competent medical evidence is evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.

The fact that the author of the two opinions did not list his medical degree or job title does not rebut the presumption that VA has chosen a competent medical professional. Here, VA records indicate the author of the opinion is a medical doctor who works at a VA primary care clinic. However, regardless of the medical specialty of the author of these opinions, a trained medical professional selected by VA is presumed to be competent to issue the relevant medical opinion. Here, as the author is a physician, he is qualified through education, training and experience to offer medical diagnoses, statements, or opinions. Accordingly, VA has fulfilled the duty to assist.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in March 2017, the Board remanded the claims for service connection for a low back disability and acquired psychiatric disorder for additional development. The Board received VA addendum opinions. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has arthritis in his low back, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as arthritis) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

A. Low back disability

In the instant case, the Veteran failed to report for a VA examination scheduled for August 2016 in connection with his claim for service connection for a low back disability. Despite the Veteran's failure to appear for the examination, the examiner issued an opinion based upon the Veteran's medical history. The provisions of 38 C.F.R. § 3.655(b) provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. Here, this claim is resultant from the Veteran's first application for VA benefits, which included the claim for his low back disability. Therefore, this issue is an original compensation claim, and the claim shall be rated based upon the evidence of record.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for low back disability on either a direct, secondary, or presumptive basis. The reasons follow.

The Veteran has been diagnosed with low back disability, and thus there is evidence of a current disability.

The service treatment records (STRs) show that the Veteran was diagnosed with low back strain during a period of active duty for training in the National Guard in May 1989. Thus, there is evidence of an in-service injury.

However, the Veteran's claim fails on the nexus to service. When the Veteran was seen at a private medical facility in January 2006, the Veteran stated that he had been experiencing low back pain for six years. This would place the onset of the low back pain in 2000, which is approximately 10 years following service discharge, and tends to establish that low back disability did not have its onset in service. In an October 2008 VA examination held in connection with the Veteran's low back disability, the examiner noted the Veteran's statement that his symptoms had begun only six years prior to his January 2006 private medical treatment and stated there was no time correlation between the Veteran's service and his low back injury. The examiner opined that the Veteran's current low back disability was less likely as not related to the injury during service. The examiner also noted the Veteran's post-service work as an HVAC engineer for 20 years, and stated that this profession likely contributed to the Veteran's low back disability. The examiner noted, however, that the Veteran did not report any injury while working as an HVAC engineer. In an August 2016 VA opinion, the examiner reported that medical evidence supports that most strains/sprains are self-limited and resolve within several weeks to months. The examiner stated that without evidence of chronicity of symptoms, a nexus to the Veteran's current disability could not be established, and opined that the Veteran's low back disability was less likely than not incurred in or caused by back strain from service.

In a May 2017 VA addendum opinion, the examiner opined that it is more likely than not, with greater than 50 percent probability, that the Veteran's low back disability is due to his morbidly obese body habitus placing an increased mechanical load on his back. The examiner stated that a lumbar strain, as reported during service, is a strain of the soft tissue/muscles of the lower back, and does not precipitate deterioration of the skeletal spine. The examiner opined that there is insufficient evidence to establish a nexus between the Veteran's low back disability and service. In an August 2017 addendum opinion, the same examiner stated that even with consideration of the Veteran's lay statements regarding ongoing symptoms since service, the diagnosis of a strain suggests an acute, transitory condition, which is treated conservatively, is self-limiting, and occurs in the general active population, which is what the Veteran experienced in service. The examiner stated that muscle strains, including lumbar strains, do not precipitate arthritis/degenerative disc disease, unless there are other precipitating factors, which are not present in the Veteran's case. The examiner again stated that there was insufficient evidence to support a nexus between the Veteran's disability and service. The October 2008, August 2016, May 2017, and August 2017 opinions are evidence against a finding of a nexus between the Veteran's low back disability and service.

At the Veteran's February 2015 hearing and in various lay statements, the Veteran stated that his pain had been continuous since the May 1989 injury. The Veteran's representative contended that post-service employment records and other private medical records would verify continuous complaints of low back pain. However, when VA contacted the referenced employers, no such records were found. A review of private medical records does not support that the Veteran complained of symptoms related to his back in 2004, despite regular medical treatments throughout the year. In another private medical record from April 2006, the Veteran reported that had had been experiencing gradually increasing pain in his back for approximately two years.

The record also does not support that the Veteran complained of, or sought treatment for, his low back disability between separation from service in 1990 and 2006, when medical records show that the Veteran began seeking treatment. When a claimant alleges the onset of disability during service and continuously since the in-service onset, the absence of corroborating evidence in the examination for service discharge or an adjunct medical history questionnaire is a matter for consideration. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered").

Here, treatment records show that the Veteran made statements in 2006 that claimed that his back pain had only begun in 2000, and had only begun increasing in severity since 2004. To the extent that the Veteran has implied that his low back disability is otherwise related to service, his allegation is outweighed by that of the October 2008, August 2016, May 2017, and August 2017 opinions that the Veteran's low back disability is not related to service.

As to secondary service connection, in the August 2016 VA opinion, the examiner opined that the Veteran's low back disability could not be related to pes planus, because medical evidence does not support that pes planus causes degenerative low back disabilities. This is evidence against a finding that low back disability is caused or aggravated by the Veteran's service-connected bilateral pes planus with plantar fasciitis disability. In the May 2017 VA opinion, the examiner stated that the Veteran's low back disability is more likely due to the Veteran's obesity, and based upon the evidence of record, there is insufficient evidence to establish, with greater than fifty percent probability, that the Veteran's low back disability is due to or aggravated by the Veteran's serviced-connected bilateral pes planus with plantar fasciitis or his service-connected bilateral metatarsalgia associated with bilateral pes planus with plantar fasciitis. The examiner also stated that the Veteran's obesity is also not caused by either of his service-connected disabilities. The May 2017 VA opinion is also evidence against a finding that low back disability is caused or aggravated by the Veteran's service connected disabilities.

To the extent that the Veteran has asserted that low back disability is related to his service-connected disabilities, his opinion is outweighed by the August 2016 and May 2017 examiner's opinions, which found no relationship between the Veteran's low back disability and his service connected disabilities.

As to presumptive service connection, given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current low back disability in service and that his arthritis did not manifest during service or within one year of separation from service.

The evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in March 1990. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. As discussed above, the probative evidence of record does not support that there were complaints, diagnosis, or treatment for this disorder for almost 16 years following service discharge. As mentioned by the Veteran in his January 2006 private treatment record, his low back pain had its onset in 2000.

Assuming that the Veteran's low back pain did begin in 2000, the absence of post-service symptoms for 10 years after service, or complaints, findings, diagnosis, or treatment for approximately 16 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson, 230 F.3d 1330, 1333 (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for low back disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Psychiatric disability

In the instant case, the Veteran failed to report for a VA examination scheduled for August 2016 in connection with his claim for service connection for an acquired psychiatric disorder, and has not rescheduled the examination. 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. Here, this claim is resultant from the Veteran's first application for VA benefits, which included the claim for "depression/anxiety." Therefore, this issue is an original compensation claim, and the claim shall be rated based upon the evidence of record.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, on either a direct or secondary basis. The reasons follow.

The Veteran has been diagnosed with an acquired psychiatric disorder, and thus there is evidence of a current disability. For example, a July 2016 VA treatment record indicates that the Veteran has been diagnosed with PTSD under DSM-5 criteria, and has a history of symptoms of anxiety and depression.

However, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The Veteran's STRs do not mention any complaint, treatment or diagnosis of an acquired psychiatric disorder.

At his February 2015 hearing, the Veteran stated that he did not make any complaint during service about psychiatric symptoms, nor was there a specific injury that resulted in his psychiatric disorder. The Veteran stated that his psychiatric disorder resulted from witnessing dangerous activities and injuries to others during active duty training. The Veteran also contended at the hearing that his psychiatric disorder is a result of ringing in the ears, his neck disability, and his back disability. Subsequently, in a July 2016 VA treatment record, the Veteran stated that his psychiatric symptoms began after he was attacked by a fellow soldier during training, resulting in injuries to his neck, and the subsequent chronic neck pain that he continues to experience today. The Veteran's inconsistent statements as to the cause of his psychiatric disorder damage his credibility.

As to a nexus to service, the Veteran did not report for the August 2016 VA examination, and, as a result, no nexus opinion was issued. Accordingly, there is no competent evidence of a nexus between the Veteran's acquired psychiatric disorder and service, to include a period of active duty for training.

As to secondary service connection, the Veteran has not been granted service connection for ringing in the ears, a neck disability, or a back disability. Accordingly, the Veteran may not receive secondary service connection on the basis of these disabilities.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and service-connected bilateral metatarsalgia associated with bilateral pes planus with plantar fasciitis, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


